In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-397 CV

____________________


IN THE INTEREST OF N.E.G.




On Appeal from the 317th District Court
Jefferson County, Texas

Trial Cause No. C-142515-B




MEMORANDUM OPINION 
	We received notice of appeal filed September 2, 2005.  We notified the parties that
the notice of appeal did not appear to have been timely filed.  The appellant did not reply
to our correspondence.  The judgment was signed on May 16, 2005, and the appellate
timetables were extended by the filing of post-judgment motions.  A notice of appeal was
filed on September 2, 2005, more than 90 days from the date the judgment was signed. 
Appellant did not establish that the notice of appeal was mailed by the due date.  See Tex.
R. Civ. P. 5; see also Tex. R. App. P. 9.2(b).  The appellant did not file a motion for
extension of time with this Court.  See Tex. R. App. P. 26.3.  The Court finds appellant
failed to timely perfect an appeal, and further failed to present a reasonable explanation for
the need for an extension.  Tex. R. App. P. 26.1(a); Tex. R. App. P. 10.5(b)(1).
	Accordingly, we dismiss the appeal for lack of jurisdiction.
	APPEAL DISMISSED.
								___________________________
									HOLLIS HORTON
										Justice

Opinion Delivered December 8, 2005 
Before McKeithen, C.J., Kreger and Horton, JJ.